OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
We agree with the Appellate Division that when the District Attorney had announced his readiness on the record he had satisfied his obligation under CPL 30.30. Whatever may in fact have been the reason why the case was not reached for trial thereafter, there is no basis for dismissal pursuant to that statute (cf. People v Brothers, 50 NY2d 413, 417).
*526Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg- and Meyer concur.
Order affirmed in a memorandum.